—In an action to recover damages for intentional infliction of emotional distress and for prima facie tort, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered July 17, 1998, which granted the defendants’ motion to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the plaintiff’s complaint failed to state a cause of action alleging intentional infliction of emotional distress. The words attributed to the defendants were not “ ‘so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious and utterly intolerable in a civilized community’ ” (Murphy v American Home Prods. Corp., 58 NY2d 293, 303 quoting Restatement [Second] *371of Torts § 46 [1], comment d; see, Howell v New York Post Co., 81 NY2d 115, 121; Fischer v Maloney, 43 NY2d 553, 557; Ferrandino v Bart & Sons, 247 AD2d 428; see also, Krawtchuk v Banco Do Brasil, 183 AD2d 484; Misek-Falkoff v Keller, 153 AD2d 841; Dinio v Olivar, 265 AD2d 371 [decided herewith]).
The court also properly dismissed the plaintiffs cause of action sounding in prima facie tort (see, Curiano v Suozzi, 63 NY2d 113, 118; Burns Jackson Miller Summit & Spitzer v Lindner, 59 NY2d 314; Belsky v Lowenthal, 47 NY2d 820; see also, Gelmin v Quicke, 224 AD2d 481; Lincoln First Bank v Siegel, 60 AD2d 270, 280; Zausner v Fotochrome, Inc., 18 AD2d 649). Joy, J. P., Friedmann, Schmidt and Smith, JJ., concur.